 PROB 12C                                                                              Report Date: August 30, 2019
(6/16)

                                       United States District Court                                      FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                                Sep 03, 2019
                                        Eastern District of Washington                              SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Michael Thomas Van Dyke                   Case Number: 0980 2:15CR00025-JLQ-1
 Address of Offender:                                 Moses Lake, Washington 98837
 Name of Sentencing Judicial Officer: The Honorable Justin L. Quackenbush, Senior U.S. District Judge
 Date of Original Sentence: September 28, 2015
 Original Offense:          Travel With Intent to Engage in Illicit Sexual Conduct, 18 U.S.C. § 2423(b)
 Original Sentence:         Prison - 36 months;              Type of Supervision: Supervised Release
                            TSR - 120 months

 Revocation Sentence:       Prison - 3 months;
 (10/30/2018)               TSR - 120 months
 Asst. U.S. Attorney:       James Goeke                      Date Supervision Commenced: March 1, 2019
 Defense Attorney:          Matthew A. Campbell              Date Supervision Expires: February 28, 2029


                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on July 25, 2019.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            3           Mandatory Condition #3: The defendant shall refrain from any unlawful use of a controlled
                        substance. The defendant shall submit to one drug test within 15 days of release from
                        imprisonment and at least two periodic drug tests thereafter, as directed by the probation
                        officer.

                        Supporting Evidence: Mr. Van Dyke is alleged to have used marijuana on or before August
                        22, 2019.

                        On March 7, 2019, Mr. Van Dyke reviewed and signed a copy of the judgment issued in this
                        matter acknowledging that he understood the conditions imposed and had received a copy
                        of the conditions. On March 12, 2019, Mr. Van Dyke again reviewed and signed a copy of
                        the judgment issued in this matter acknowledging that he understood the conditions imposed.

                        On August 22, 2019, an unannounced home visit was conducted for the purpose of
                        monitoring surveillance and to collect a urine sample for a drug screen. Mr. Van Dyke
Prob12C
Re: Van Dyke, Michael Thomas
August 30, 2019
Page 2

                       stated he was unable to produce a urine sample. He further reported he used marijuana on
                       August 20, 2019. The defendant signed an admission of drug use form admitting to the use
                       of marijuana.
          4            Special Condition #14: You must actively participate and successfully complete an
                       approved state-certified sex offender treatment program. You must follow all lifestyle
                       restrictions and treatment requirements of the program. You must participate in special
                       testing in the form of polygraphs, in order to measure compliance with the treatment
                       program requirements. You must allow reciprocal release of information between the
                       supervising officer and the treatment provider. You must pay for treatment and testing
                       according to your ability.

                       Supporting Evidence: Mr. Van Dyke is alleged to have failed to participate in sex offender
                       counseling with Priscilla Hannon, Sex Offender Therapist, on July 31, August 7 and 14,
                       2019.

                       On March 7, 2019, Mr. Van Dyke reviewed and signed a copy of the judgment issued in this
                       matter acknowledging that he understood the conditions imposed and had received a copy
                       of the conditions. On this same date, Mr. Van Dyke signed the referral form for Priscilla
                       Hannon for sex offender treatment.

                       On March 12, 2019, Mr. Van Dyke again reviewed and signed a copy of the judgment issued
                       in this matter acknowledging that he understood the conditions imposed. On this same date,
                       Mr. Van Dyke was again reminded of his sex offender treatment obligation.

                       On August 19, 2019, this officer received notice from Priscilla Hannon indicating Mr. Van
                       Dyke failed to attend his treatment sessions on July 31, August 7 and 14, 2019..

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     August 30, 2019
                                                                             s/Jose Zepeda
                                                                             Jose Zepeda
                                                                             U.S. Probation Officer
Prob12C
Re: Van Dyke, Michael Thomas
August 30, 2019
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer

                                                                     9/3/2019
                                                                    Date
